 ^'In. the , Matter of YOUNG ANILINE WORKS,INC.andCONGRESS OFINDUSTRIALORGANIZATIONSCase No. 5-R-1464.-Decided February "09,1944.Messrs. Semmes, BowencCSemmes,byWilliam D. MacMillan,ofBaltimore, Md., for the Company.Messrs. Frank J. BenderandPeter. Jackson,of Baltimore, Md., forthe Union.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Congress of Industrial Organizations,herein called the Unioii, alleging that a question affecting commercehad arisen concerning the representation of - employees of YoungAnilineWorks, Inc., Baltimore, Maryland, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before' George L. Weasler; TrialExaminer`.Tlie hearing was held at Baltimore, Maryland, onFebruary 1, 1944.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues; and to file briefs with the Board.The Trial Examiner'srulings made at the hearing are free from prejudicial error, and arehereby, affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYYoung Aniline Works, Inc., a Maryland corporation, has its officeand, place of-business in Baltimore, Maryland, where it is engagedin the manufacture of aniline dyes.During the year-1942 the Com-pany purchased for use at its Baltimore, Maryland plant, raw ina-55 N. L. R. B., No. 37223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDterials consisting of aniline oil, beta na.pthol,H acid,and coal by-products,valued at approximately$500,000, all of which was ob-tained from States other than the State of Maryland.During the sameperiod, the Company produced at its Baltimore plant, finished prod-ucts valued in excess of $750,000,of which more than 90 percent wasshipped to points outside the State of Maryland.The Companyadmits that it is engaged,in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties have stipulated that the Union has made no formalrequest of the Company for recognition as the collective bargainingrepresentative of the Company's employees prior to the filing of thepetition, but that had such a request been made, the Company wouldhave refused to extend recognition to the Union unless and until theUnion has been certified by the Board.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce had arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all production and maintenance employees of the Com-pany, excluding clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of 'employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-1The report of the FieldExaminershows that the Union submitted 24 application cardsbearing apparentlygenuine signatures of 24 persons;24 of whichappear onthe December14, 1943, pay roll of the Company, whichcontains the names of 29 personswithin theappropriate unit. YOUNG ANILINE WORKS, INC.225ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the. National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation. to ascertain representa-tives for the purposes of collective bargaining with Young AnilineWorks, Inc., Baltimore, Maryland,. an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented bythe CIO 2 for the purposes of collective bargaining.MR. JOHN M. HousTON took no part in the consideration of the aboveDecision and Direction of Election.2 The Union expressed a preference at the hearing that its name appear on the ballot asset forth in the Direction of Election.578129-44-vol. 55-16